Title: To Thomas Jefferson from the Committee of Congress at Headquarters, 2 June 1780
From: Committee of the Continental Congress
To: Jefferson, Thomas



Sir
In Committee of Congress Morris Town June 2d. 1780.

In a letter of the 31st Ulto. from the commander in chief, which we had the honor to receive the same day, his Excellency observes, “That in the expected co-operation with the force of our ally against that of the common enemy; it is of great moment that we should proceed with circumspection and on the surest ground. Before we can determine what aught to be undertaken, we should be able to appreciate the means we shall have it in our power to employ on some precise scale. To begin an enterprise against any point in possession of the enemy on a general presumption of sufficient resources in the country and proportionable exertions in the respective governments to bring them forth, would hardly be justified by success, could never be defended in case of misfortune, to say nothing of the fatal consequences that might ensue. It appears to me necessary to ascertain the number of men, and the quantity of supplies which the States are capable of furnishing in a given time, and to obtain assurances from them, founded on experience of their continuing supplies in the same proportion. I esteem the plan adopted by the committee in their circular letter an extremely good proparatory one; but I think it of indispensible importance, in the next place, to come to something fixed and determinate. I therefore take the liberty to submit to the committee the necessity and propriety of calling immediately upon the States, for specific aids of men, provisions, forage, and the means of transportation.”
His Excellency next states the enemies number, and position mentions the points against which the combined arms will probably be directed, and furnishes us with an estimate of the forces which America ought to draw into the field with others, exhibiting a state of the provisions, horses, carriages, and a variety of other articles indispensibly necessary to give vigour and a probable prospect of success to our operations. The result was a determination, specifically to apportion to and request from the states referred to in the resolution of Congress of the 19th. Ulto. to furnish the requisite supplies by the first day of July. In estimating these we have paid all possible regard to the probable resources of each and to their relative position to those scenes of operation, which are at present in contemplation. We shall accordingly annex the kind and quantum of supplies which are monthly expected from your State; and which we have the honor to make, and that they will be kept up, in the same proportion until the last of November, if necessity should induce us to continue the application to that period, even although any of the articles now called for, should exceed the quota assigned you by the act of Congress of the 25th. of February last: and you will please, Sir, to signify to us, without delay, the determination of your State on this important subject.
Here it becomes our duty to advise you, as upon examination you will perceive, that we have stated your quota pr. month, in some articles, beyond what it would have been, could we have strictly adhered to the proportion on which the allotments made by the act of the 25th of February last, were adjusted; but this was found impracticable, because of the exhausted condition of some of the States, in which the army and its principal detachments have wintered. But as these, in the course of the campaign, will be enabled to afford more than they can at present, your quota as now stated, will of course diminish. The requisition, Sir, is large but it is barely competent. It is the least adequate to the intended operations, as it is calculated on the most limited expenditures, without the smallest allowance for accidental losses or extra consumption.
Having given the States a fixed point to regulate themselves by, their measures will be equal to it, and their exertions competent to the magnitude of the object. In matters of such high import it appeared to the General and to us, essential that there should be a proper understanding on all hands. That the States should know the wants of the army and what is expected for it. That the General and the Committee should be clearly and explicitly advised of their abilities both individually and collectively and to have determined with precision, what may be expected. We do not fear to discourage by the largeness of the demand, as we conceive it impossible they should not bear with the knowledge of the wants of the army and because knowing them we are persuaded their wisdom and patriotism will impell them to every exertion fully to afford the supplies.
The supplies allotted to be furnished by your State are sixty thousand pounds of Bacon in three equal parcels monthly to the last of September and sixty hoggsheads of Bacon pr. month, to be transported and delivered where the Commissary General shall direct, also twenty nine thousand seven hundred and fourteen Bushels of Grain for forage pr. month to be transported to and delivered as the quarter Master General shall direct. The first monthly quota of supplies to be delivered by the first day of July next, and the subsequent ones monthly within the months succeeding, as the Quarter Master or Commissary General may direct. The Bacon is an additional article to those stated in the act of Congress of the 25th February last, but the requisition on your State as on others for supplies could not be dispensed with, and the amount thereof together with the transportation of any must be charged in account with the United States.
As the object against which the military operations will be directed cannot be positively ascertained we have it not in our power to call on you for a determinate quantum of transportation, but beleive it will be considerable.
The continental troops already engaged and with the army together with the addition requested by the Generals letter of the 25th. Ulto. to compleat the battalions to five hundred and four  rank and file will still in his opinion and in our own be inadequate to insure success in the intended operations.
In our circular letter of the 25th. Ulto. we intreated your legislature to adopt measures for drawing forth your militia on the shortest notice. We have now to request that such arrangements may be made as that your quota of militia which with the concurrence of the commander in chief we state at four thousand seven hundred and twenty five rank and file shall rendesvous at the army or at such posts as the General shall direct by the 15 day of July next at furthest and to continue in service for the term of three months computing from the day of their arrival at such rendesvous as aforesaid. We have not apportioned to your State any flour beef salt or hay as we were apprehensive that calls might be made on you from the southward; should that not be the case you will forward as much beef and flour monthly as will amount to about a fifteenth part of the quota assigned you of those articles by the act of Congress of the 25 of February last.
Such of the supplies herein required as make part of the quota assigned to your State by the act of Congress of the 25 of February last, and which it is requested you will transport to and deliver where the Quarter master Genl. or Commissary Genl. shall direct, will be receipted for by the continental officers appointed for that purpose before they or your agents convey or transport the same beyond the limits of your State. If however such continental officer should not be present you will give directions that the weight or quantity of the articles may be estimated and an account or invoice transmitted with each parcel. We have to observe that in the beef requested, hides and tallow are not included. Allowances must therefore be made for these when cattle are sent to the army. If drivers are sent with the draft horses and cattle requested of your State we wish to have one for every four horses or oxen.
We have the honor to be with great respect and esteem Your Excellys. most Obedt. Hble. Servt.,

Philip Schuyler John Mathews Nathl Peabody


P.S. We do most earnestly entreat that the requisition now made on your State for the quotas of militia may not be suffered on any consideration whatever to retard the completion of the continental Battalions, as recommended in our second circular letter of the 25 Ulto. The necessity of that measure becoming daily more striking and important. When the militia of your State is drawn forth, they must subsist on the beef and flour called for from your state by the act of Congress of the 25 Ulto.

